Title: From George Washington to Brigadier General William Maxwell, 2 September 1777
From: Washington, George
To: Maxwell, William



Sir
Head Quarters Wilmington [Del.] 2d Sept. 1777

I have your two favs. of this date. In consequence of the remonstrance from the Inhabitants near Elk I have commanded Armands Corps to repair immediately to this place. If any of the people who have been injured can point out the particular persons either Officers or Soldiers they shall be made Examples of—As several accounts seem to agree that the Enemy mean to come out tomorrow Morning, I beg you will be prepared to give them as much trouble as you possibly can, you should keep small parties upon every Road that you may be sure

of the one they take, and always be careful to keep rather upon their left Flank, because they cannot in that Case cut you off from our main Body—We have certain accounts that the Enemy raised the Seige of Fort Schuyler upon the approach of Genl Arnold, they abandonned their Camp, a considerable quantity of Baggage and four Royal Howitz. Genl Arnold and Colo. Gansevoort had detached light parties after them in hopes of overtaking their Rear and recovering the rest of the Cannon and Baggage. I gave the Map that I promised you to the Engineers to Copy but they have not yet done it. I am &ca.
